Case 4:18-cv-00442-ALM-CMC Document 159 Filed 06/19/20 Page 1 of 4 PageID #: 8279



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   ED BUTOWSKY,                                    §
                                                   §
          Plaintiff,                               §
                                                   §
   V.                                              §          CIVIL ACTION NO.
                                                   §
   DAVID FOLKENFLIK, ET AL.,                       §          4:18-CV-00442-ALM
                                                   §
          Defendants.                              §



    JOINT REPORT ON PARTIES’ CONFERENCE REGARDING ATTORNEYS’ FEES
          SOUGHT BY DEFENDANTS’ MOTION TO COMPEL DISCOVERY



         Pursuant to the Court’s sealed June 5, 2020 Order granting in part and deferring in part

  Defendants’ Motion to Compel Discovery (Dkt. 147), counsel for Plaintiff Ed Butowsky

  (“Plaintiff” or “Butowsky”) and counsel for Defendants David Folkenflik, National Public Radio,

  Inc., Edith Chapin, Leslie Cook and Pallavi Gogoi (collectively, “Defendants” or “NPR)” (and,

  together with Plaintiff, the “Parties”), met and conferred about the reasonable amount of attorneys’

  fees sought by Defendants under Federal Rule of Civil Procedure 37(a)(5)(A) in their Motion to

  Compel Discovery (Dkt. 85) (the “Motion”).

         COME NOW the Parties and file their Joint Report on their Conference Regarding

  Attorneys’ Fees Sought by Defendants’ Motion to Compel Discovery (the “Joint Report”), and

  would show as follows:

         1.      On June 16, 2020, through their respective counsel, the Parties met and conferred

  telephonically regarding the amount of attorneys’ fees sought in connection with NPR’s Motion.




  JOINT REPORT ON PARTIES’ CONFERENCE REGARDING ATTORNEYS’ FEES                                Page 1
Case 4:18-cv-00442-ALM-CMC Document 159 Filed 06/19/20 Page 2 of 4 PageID #: 8280



  Ty Clevenger participated for Butowsky, and Laura Lee Prather and David J. Bodney participated

  for NPR.

         2.      Prior to the Parties’ June 18 teleconference, Ms. Prather sent Mr. Clevenger

  spreadsheets documenting the contemporaneous time entries and corresponding amounts of

  attorneys’ fees incurred in preparing NPR’s Motion and its supporting papers.

         3.      On June 18, 2020, counsel for the Parties conferred telephonically about the

  attorneys’ fees issue again. Subsequent to their June 18 teleconference, they exchanged email

  communications on June 18 and 19 to explore an informal resolution of the attorneys’ fees issue.

         4.      The Parties agree that NPR is entitled to recover attorneys’ fees. The Parties,

  however, have been unable as of the time of filing of this Joint Report to agree as to the reasonable

  amount of attorneys’ fees to be awarded to NPR pursuant to Rule 37(a)(5)(A) in connection with

  NPR’s Motion.

         5.      Accordingly, under the Court’s June 5, 2020 Order, NPR intends to file an

  application for attorneys’ fees by June 24, 2020. NPR’s application will be accompanied by

  supporting evidence establishing the amount of the reasonable attorneys’ fees to be awarded under

  Rule 37(a)(5)(A).




  JOINT REPORT ON PARTIES’ CONFERENCE REGARDING ATTORNEYS’ FEES                                Page 2
Case 4:18-cv-00442-ALM-CMC Document 159 Filed 06/19/20 Page 3 of 4 PageID #: 8281



                                            Respectfully Submitted,

                                            By: /s/ Stephanie N. Sivinski
                                            Laura Lee Prather
                                            State Bar No. 16234200
                                            laura.prather@haynesboone.com
                                            Wesley D. Lewis
                                            State Bar No. 24106204
                                            wesley.lewis@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            600 Congress Avenue, Suite 1300
                                            Austin, Texas 78701
                                            Telephone: (512) 867-8400
                                            Telecopier: (512) 867-8470

                                            David H. Harper
                                            State Bar No. 09025540
                                            david.harper@haynesboone.com
                                            Stephanie N. Sivinski
                                            State Bar No. 24075080
                                            stephanie.sivinski@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            2323 Victory Avenue, Suite 700
                                            Dallas, Texas 75219
                                            Telephone: (214) 651-5000
                                            Telecopier: (214) 651-5940

                                            David J. Bodney
                                            admitted pro hac vice
                                            bodneyd@ballardspahr.com
                                            Ian O. Bucon
                                            admitted pro hac vice
                                            buconi@ballardspahr.com
                                            BALLARD SPAHR LLP
                                            1 E. Washington Street, Suite 2300
                                            Phoenix, Arizona 85004-2555
                                            Telephone: (602) 798-5400
                                            Telecopier: (602) 798-5595

                                            Attorneys for Defendants


                                            By: /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753



  JOINT REPORT ON PARTIES’ CONFERENCE REGARDING ATTORNEYS’ FEES                  Page 3
Case 4:18-cv-00442-ALM-CMC Document 159 Filed 06/19/20 Page 4 of 4 PageID #: 8282



                                                        Brooklyn, NY 11202-0753
                                                        979-985-5289 (phone)
                                                        979-530-9523 (fax)
                                                        tyclevenger@yahoo.com

                                                        Steven S. Biss (VSB # 32972)
                                                        300 West Main Street, Suite 102
                                                        Charlottesville, Virginia 22903
                                                        Telephone: (804) 501-8272
                                                        Facsimile: (202) 318-4098
                                                        Email: stevenbiss@earthlink.net
                                                        (admitted pro hac vice)

                                                        Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE

          On June 19, 2020, I electronically submitted the foregoing document with the clerk of court
  for the U.S. District Court, Eastern District of Texas, and therefore have served all counsel of
  record electronically through the Court’s ECF system.


                                                        /s/ Stephanie N. Sivinski




  JOINT REPORT ON PARTIES’ CONFERENCE REGARDING ATTORNEYS’ FEES                               Page 4
